Exhibit 10.1

 

 

COMMON STOCK PURCHASE AGREEMENT

between

INCONTACT, INC.

and

ENTERPRISE NETWORKS HOLDINGS, INC.

dated as of

JUNE 14, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1 SALE AND ISSUANCE

     1   

1.1

  Sale and Issuance of Shares      1   

SECTION 2 CLOSING DATES AND DELIVERY

     1   

2.1

  Closing      1   

2.2

  Delivery      1   

SECTION 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     2   

3.1

  Organization, Good Standing and Qualification      2   

3.2

  Subsidiaries      2   

3.3

  Capitalization      2   

3.4

  Authorization      3   

3.5

  No Conflict.      3   

3.6

  SEC Filings      4   

3.7

  Financial Statements      4   

3.8

  No Material Undisclosed Liabilities      5   

3.9

  Changes      5   

3.10

  Material Contracts      6   

3.11

  Intellectual Property      6   

3.12

  Compliance      6   

3.13

  Litigation      6   

3.14

  Offering      7   

3.15

  Registration and Voting Rights      7   

3.16

  Brokers or Finders      7   

3.17

  Employees      7   

3.18

  Representations Complete      7   

SECTION 4 REPRESENTATIONS AND WARRANTIES OF INVESTOR

     7   

4.1

  Organization, Good Standing and Qualification      7   

4.2

  Authorization      8   

4.3

  No Conflict.      8   

4.4

  Private Placement      8   

4.5

  Legends      8   

SECTION 5 COVENANTS

     9   

5.1

  Satisfaction of Conditions      9   

5.2

  Further Assurances      9   

SECTION 6 CONDITIONS TO CLOSING

     10   

6.1

  Conditions to the Obligations of Investor      10   

6.2

  Conditions to the Obligations of the Company      11   

SECTION 7 MISCELLANEOUS

     12   

7.1

  Amendment      12   

7.2

  Notices      12   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.3

  Governing Law      13   

7.4

  Expenses      13   

7.5

  Survival      13   

7.6

  Successors and Assigns      13   

7.7

  Entire Agreement      13   

7.8

  Delays or Omissions      13   

7.9

  Severability      14   

7.10

  Counterparts      14   

7.11

  Telecopy Execution and Delivery      14   

7.12

  Jurisdiction; Venue      14   

7.13

  Termination      14   

7.14

  Jury Trial      14   

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

 

A Compliance Certificate

 

B Secretary’s Certificate

 

-iii-



--------------------------------------------------------------------------------

INCONTACT, INC.

COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (this “Agreement”) is dated as of June 14,
2011, and is between inContact, Inc., a Delaware corporation (the “Company”),
and Enterprise Networks Holdings, Inc., a Delaware corporation (“Investor”).

SECTION 1

SALE AND ISSUANCE

1.1 Sale and Issuance of Shares. Subject to the terms and conditions of this
Agreement, Investor agrees to purchase, and the Company agrees to sell and issue
to Investor, 7,188,442 shares of the Company’s Common Stock, par value $0.0001
per share (the “Shares”), at a cash purchase price of $3.32 per share (the
“Purchase Price”) and an aggregate purchase price of $23,865,627.44.

SECTION 2

CLOSING DATES AND DELIVERY

2.1 Closing. The purchase, sale and issuance of the Shares (the “Closing”) shall
take place at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation 650 Page Mill Road, Palo Alto, California 94304, as soon as
reasonably practicable, and no later than 5:00 p.m., Salt Lake City, Utah time,
on the date hereof provided that all the conditions to the Closing set forth in
Section 6 are satisfied or, if not, on the second business day after the
satisfaction or waiver of all the conditions to the Closing set forth in
Section 6, or such later date as the Company and Investor shall mutually agree
(the “Closing Date”).

2.2 Delivery. On the Closing Date, the Company shall deliver the certificates
representing the Shares to Investor, which shall be registered in the name or
names and shall be in such denominations as Investor may request at least one
(1) business day prior to the Closing Date, which delivery shall be made against
payment of the purchase price for the Shares, by check payable to the Company or
wire transfer in accordance with the Company’s written instructions delivered to
Investor at least one (1) business day prior to the Closing Date.



--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Investor as follows:

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has the requisite corporate power and authority
to own and operate its properties and assets, to carry on its business as
presently conducted or proposed to be conducted, to execute and deliver each of
this Agreement, the Investor Rights Agreement dated as of the date hereof
between the Company and Investor (the “Rights Agreement”) and the Registration
Rights Agreement dated as of the date hereof between the Company and Investor
(the “Registration Agreement” and, together with the Rights Agreement and this
Agreement, collectively, the “Transaction Documents”), to issue and sell the
Shares and to perform its obligations under the Transaction Documents. The
Company is presently qualified to do business as a foreign corporation in each
jurisdiction where the failure to be so qualified could reasonably be expected
to be material.

3.2 Subsidiaries. Each of the Company’s subsidiaries is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is in good standing under such laws. None of the Company’s subsidiaries owns
or leases property or engages in any activity in any jurisdiction that might
require its qualification to do business as a foreign corporation in such
jurisdiction and in which the failure to qualify as such would be material.

3.3 Capitalization.

(a) As of the date hereof, the authorized capital stock of the Company consists
of 100,000,000 shares of Common Stock, par value $0.0001 per share, of which
35,960,195 shares are issued and outstanding, and 15,000,000 shares of Preferred
Stock, par value $0.0001 per share, none of which are issued and outstanding.
The Shares shall have the rights, preferences, privileges and restrictions set
forth in the Company’s Certificate of Incorporation as currently in effect (the
“Charter”). The Company has made available to Investor the Charter, and no steps
have been taken by the board of directors or any stockholder of the Company to
authorize or effect any amendment or other modification to the Charter.

(b) As of the date hereof, there are no options, warrants, convertible
securities or other rights, agreements or arrangements to purchase any of the
Company’s authorized and unissued capital stock and no shares of capital stock
of the Company were reserved for issuance, except for (i) an aggregate of
743,657 shares of Common Stock of the Company reserved for issuance pursuant to
the Company’s 1999 Long Term Incentive Plan and the Company’s 2008 Equity
Incentive Plan, (ii) 3,135,923 shares subject to non-qualified stock options,
(iii) 442,917 shares of restricted stock, (iv) 2,018,063 shares subject to
incentive stock options and (v) 70,000 shares subject to warrants. Assuming
continuing compliance by the Company with its obligations under the Registration
Rights Agreement between the Company and Kinderhook Partners, L.P. to keep the
related registration statement on Form S-3 (SEC File No. 333-166353) effective
under the Securities Act, the Company is not subject to any agreement,
arrangement or other obligation with respect to the registration of any
securities of the Company that provides any third party any registration rights
the terms of which are pari passu with or senior to the registration rights
granted to Investor under the Registration Agreement.

(c) All issued and outstanding shares of the Company’s capital stock (i) have
been duly authorized and validly issued and are fully paid and nonassessable,
and (ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

 

-2-



--------------------------------------------------------------------------------

(d) The Company has reserved the Shares for issuance pursuant to this Agreement.
The Shares, when issued and delivered and paid for in compliance with the
provisions of this Agreement, will be validly issued, fully paid and
nonassessable. The Shares will be free of any preemptive or similar rights,
taxes, charges, liens or encumbrances; provided that the Shares will be subject
to restrictions on transfer under U.S. state and/or federal securities laws and
as set forth herein and in the Rights Agreement. In no event will the Shares
represent greater than 19.99% of the Company’s voting power, or the Company’s
shares of capital stock issued and outstanding, in each case, as of immediately
prior to the Closing.

3.4 Authorization.

(a) All corporate action on the part of the Company and its directors, officers
and stockholders necessary for the authorization, execution and delivery of each
of the Transaction Documents by the Company, the authorization, sale, issuance
and delivery of the Shares and the performance of all of the Company’s
obligations under each of the Transaction Documents has been taken or will be
taken prior to the Closing. Each of the Transaction Documents constitutes valid
and binding obligations of the Company, enforceable in accordance with their
terms.

(b) The Company has taken all necessary corporate action so that the
restrictions on “business combinations” contained in Section 203 of the General
Corporation Law of the State of Delaware (the “DGCL”) do not and will not apply
to the execution, delivery and performance of this Agreement or any of the
Transaction Documents, or the consummation of the purchase of the Shares or any
of the other transactions contemplated hereby and thereby. Without limiting the
foregoing, the actions by the Board of Directors of the Company referred to in
Section 3.4(a) above constitute approval, for purposes of Section 203(a)(1) of
the DGCL, of (i) this Agreement and the other Transaction Documents and (ii) the
purchase of the Shares and the other transactions contemplated by this Agreement
and the other Transaction Documents.

3.5 No Conflict.

(a) The execution and delivery by the Company of this Agreement, the execution
and delivery by the Company of each of the other Transaction Documents to which
it is or will be a party do not, and the consummation by the Company of the
transactions contemplated hereby and thereby will not, conflict with, or result
in any violation of, or constitute a default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or the
creation of any lien or encumbrance pursuant to (i) any provision of the
certificate of incorporation or bylaws or comparable organizational documents of
the Company or any of its subsidiaries, or (ii) any loan or credit agreement,
note, mortgage, indenture, lease or other agreement, obligation or instrument to
which the Company or any of its subsidiaries is a party or by which any of their
respective properties or assets may be bound, or (iii) any law, permit,
concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Company or any of its
subsidiaries or their respective properties or assets, except in the case of
clause (ii), which would not materially impair the Company’s ability to fulfill
its obligations under the Transaction Documents or have a material effect on the
business or operations of the Company and its subsidiaries, taken as a whole.

 

-3-



--------------------------------------------------------------------------------

(b) No consent, approval, order or authorization of, notice to, or registration,
declaration or filing with any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, including
any industry self-regulatory organization (a “governmental authority”) is
required by or with respect to the Company or any of its subsidiaries in
connection with the execution and delivery by the Company of this Agreement or
any of the Transaction Documents or the consummation by the Company of the
transactions contemplated hereby and thereby, except for notice of listing of
the Shares on the Nasdaq Capital Market (“Nasdaq”) and any required notices of
sale of securities filed with applicable Federal and state securities agencies.

3.6 SEC Filings.

(a) The Company has made available to Investor through the EDGAR system (i) the
Company’s annual reports on Form 10-K for its fiscal years ended December 31,
2008, 2009 and 2010, (ii) its quarterly reports on Form 10-Q for its fiscal
quarter ended March 31, 2011, (iii) its proxy or information statements relating
to meetings of the stockholders of the Company held or to be held (or actions
taken without a meeting by such stockholders) since March 29, 2009 and (iv) all
of its other reports, statements, schedules and registration statements filed
with the Securities Exchange Commission (the “SEC”) since January 1, 2009 (the
documents referred to in this Section 3.6, collectively, the “SEC Filings”).

(b) Since January 1, 2008, the Company has filed with or furnished to the SEC
each report, statement, schedule, form or other document or filing required by
applicable law to be filed or furnished at or prior to the time so required. As
of its filing date, each SEC Filing complied as to form in all material respects
with the applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”) and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as the case may be and the SEC Filings do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

3.7 Financial Statements. The audited consolidated financial statements and
unaudited condensed consolidated financial statements of the Company included in
the SEC Filings (i) comply as to form, as of their respective filing dates with
the SEC, in all material respects with the applicable accounting requirements
and the published rules and regulations of the SEC with respect thereto,
(ii) have been prepared in accordance with U.S. generally accepted accounting
principles applied on a consistent basis during the periods involved (except, in
the case of unaudited statements, for the absence of footnotes), and
(iii) fairly present the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and their consolidated results
of operations and cash flows for the periods then ended (subject to normal
year-end adjustments in the case of any unaudited interim financial statements).

 

-4-



--------------------------------------------------------------------------------

3.8 No Material Undisclosed Liabilities. There are no material liabilities or
obligations of the Company or any of its subsidiaries of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
other than:

(a) liabilities or obligations disclosed and provided for in the SEC Filings or
in the notes thereto;

(b) liabilities or obligations incurred under the Transaction Documents or in
connection with the transactions contemplated hereby and thereby; and

(c) liabilities or obligations incurred in the ordinary course of business
consistent with past practice since December 31, 2010 that are not material to
the business or operations of the Company and its subsidiaries, taken together
as a whole.

3.9 Changes. Except as described in the SEC Filings, since March 31, 2011, there
has not been any event or condition of any type that has had or would reasonably
be likely to have a material adverse effect on the business, financial condition
or results of operations of the Company and its subsidiaries, taken together as
a whole. Except as described in the SEC Filings, since March 31, 2011, the
respective businesses of the Company and each of its subsidiaries has been
operated in the ordinary course consistent with past practices, and there has
not been:

(a) any amendment or change to the Company’s certificate of incorporation or
bylaws;

(b) any material change in the assets, liabilities, financial condition or
operating results of the Company or any of its subsidiaries from that reflected
in the SEC Filings, except for changes in the ordinary course of business
consistent with past practices;

(c) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company or any of its
subsidiaries (other than dividends by any wholly-owned subsidiary of the Company
to the Company or to another wholly-owned subsidiary of the Company), or any
redemption or repurchase of any securities of the Company (other than in
connection with the exercise of compensatory stock options);

(d) any material damage, destruction or loss, whether or not covered by
insurance, to any material assets or properties of the Company or any of its
subsidiaries;

(e) any waiver by the Company or any of its subsidiaries of a valuable right or
of a material debt owed to it;

(f) any sale, assignment, exclusive license or transfer by the Company or any of
its subsidiaries of any material assets including any material patents,
trademarks, copyrights, trade secrets or other intangible assets;

(g) any imposition of any material lien, claim, or encumbrance on any of the
assets of the Company or any of its subsidiaries;

(h) any receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Company or any of its subsidiaries;
or

 

-5-



--------------------------------------------------------------------------------

(i) any agreement or commitment by the Company to do any of the things described
in this Section 3.9.

3.10 Material Contracts. All of the contracts, agreements and instruments to
which the Company or any of its subsidiaries is a party or to which their
respective properties or assets are bound and that are material to the Company
and its subsidiaries, taken together as a whole (each, a “Material Contract”),
are valid, binding and in full force and effect in all material respects,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies and to general principles of
equity. None of the Company, any of its subsidiaries or, to the Company’s
knowledge, any other party to any Material Contract is, in material default
under any of such Material Contracts. The Company does not have a “poison pill”
or similar shareholder rights plan in effect.

3.11 Intellectual Property. The Company owns or possesses or can obtain on
commercially reasonable terms sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, processes and similar proprietary rights
(“Intellectual Property”) necessary to the business of the Company and its
subsidiaries as currently conducted and as currently contemplated to be
conducted, without any conflict with or infringement of the rights of others.
Except for a proposal received from a third party dated February 23, 2011 to
negotiate a patent license, a copy of which has been delivered to Investor, the
Company and its subsidiaries have not received any written communication
alleging that the Company or any of its subsidiaries has violated any of the
Intellectual Property of any other person or entity or demanding or requesting
payment by the Company or any of its subsidiaries of a license fee or royalty in
connection therewith, nor is the Company aware of any basis therefor. The
Company and its subsidiaries have obtained and possess valid licenses to use all
of the software programs present on the computers and other software-enabled
electronic devices that they own or lease or that they have otherwise provided
to their employees for their use in connection with the business of the Company
and its subsidiaries. To the Company’s knowledge, it will not be necessary to
use any inventions of any of its or its subsidiaries’ employees or consultants
(or persons any of them currently intends to hire) made prior to their
employment by the Company or its subsidiary. Each employee and consultant of the
Company or any of its subsidiaries has assigned to the Company all intellectual
property rights he or she owns that are related to the business of the Company
and its subsidiaries as now conducted and as currently proposed to be conducted.

3.12 Compliance. None of the Company or any of its subsidiaries is in violation
(i) of any term of its certificate of incorporation or bylaws, each as amended
to date, or (ii) of any federal or state statutes, rules or regulations the
violation of which would be material to the business or operations of the
Company and its subsidiaries, taken together as a whole.

3.13 Litigation. Except as disclosed in the SEC Filings, there are no material
actions, suits, proceedings or investigations pending against the Company or any
of its subsidiaries or their respective properties (nor has the Company or any
of its subsidiaries received written notice of any threat thereof) before any
court or governmental agency. Except as disclosed in the SEC Filings, none of
Company or any of its subsidiaries is a party or subject to the provisions of
any material order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.

 

-6-



--------------------------------------------------------------------------------

3.14 Offering. Subject to the accuracy of Investor’s representations and
warranties in Section 4, none of the Company, any of its affiliates, or any
person or entity acting on its behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the issuance of any of
the Shares under the Securities Act, whether through integration with prior
offerings or otherwise, or cause the offering of the Shares hereunder to require
approval of the stockholders of the Company for purposes of any applicable
stockholder approval provisions, including without limitation, under the rules
and regulations of Nasdaq.

3.15 Registration and Voting Rights. Except as set forth in the Rights Agreement
or as disclosed in the SEC Filings, the Company is presently not under any
obligation and has not granted any rights to register under the Securities Act
any of its presently outstanding securities or any of its securities that may
hereafter be issued. To the Company’s knowledge, no stockholder of the Company
has entered into any agreements with respect to the voting of capital stock of
the Company.

3.16 Brokers or Finders. The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Company, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with any of the Transaction Documents or any of the
transactions contemplated hereby and thereby.

3.17 Employees. To the Company’s knowledge, there are no strike, labor dispute
or union organization activities pending or threatened between it and its
employees. To the Company’s knowledge, none of its employees belongs to any
union or collective bargaining unit. The Company has complied in all material
respects with all applicable state and federal equal employment opportunity laws
and with other laws related to employment. The Company is in material compliance
with its “employee benefit plans” as defined in the Employee Retirement Income
Security Act of 1974, as amended.

3.18 Representations Complete. None of the representations or warranties made by
the Company in this Agreement contains any untrue statement of a material fact,
or omits to state any material fact necessary in order to make the statements
contained herein, in the light of the circumstances under which they were made,
not misleading.

SECTION 4

REPRESENTATIONS AND WARRANTIES OF INVESTOR

Investor hereby represents and warrants to the Company as follows:

4.1 Organization, Good Standing and Qualification. Investor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Investor has the requisite corporate power and authority to
own and operate its properties and assets, to carry on its business as presently
conducted or proposed to be conducted, to execute and deliver each of the
Transaction Documents and to perform its obligations pursuant to the Transaction
Documents.

 

-7-



--------------------------------------------------------------------------------

4.2 Authorization. All corporate action on the part of Investor and its
directors, officers and stockholders necessary for the authorization, execution
and delivery of each of the Transaction Documents by Investor and the
performance of all of Investor’s obligations under each of the Transaction
Documents has been taken or will be taken prior to the Closing. Each of the
Transaction Documents constitutes valid and binding obligations of Investor,
enforceable in accordance with their terms.

4.3 No Conflict.

(a) The execution and delivery by Investor of this Agreement, the execution and
delivery by Investor of each of the other Transaction Documents to which it is
or will be a party do not, and the consummation by Investor of the transactions
contemplated hereby and thereby will not, conflict with, or result in any
violation of, or constitute a default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or the
creation of any lien or encumbrance pursuant to (i) any provision of the
certificate of incorporation or bylaws or comparable organizational documents of
Investor, or (ii) any loan or credit agreement, note, mortgage, indenture, lease
or other agreement, obligation or instrument to which Investor or any of its
subsidiaries is a party or by which their respective properties or assets may be
bound, or (iii) any law, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to
Investor or its properties or assets; except, in each case, for any of the
foregoing which would not have a material and adverse effect on Investor’s
ability to fulfill its obligations under the Transaction Documents.

(b) No consent, approval, order or authorization of, notice to, or registration,
declaration or filing with any governmental authority is required by or with
respect to Investor or any of its subsidiaries in connection with the execution
and delivery by Investor of this Agreement or any of the Transaction Documents
or the consummation by Investor of the transactions contemplated hereby and
thereby.

4.4 Private Placement. Investor is acquiring the Shares for investment for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof. Investor has such knowledge and
experience in financial and business matters so that Investor is capable of
evaluating the merits and risks of its investment in the Company. Investor is an
“accredited investor” within the meaning of Regulation D, Rule 501(a),
promulgated by the SEC under the Securities Act.

4.5 Legends. Investor understands and agrees that the Shares or any other
securities issued in respect of the Shares upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall bear the
following legend and that the transfer agent for the Company may be instructed
that the Shares are subject to the terms of such legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS
SUCH REGISTRATION IS NOT REQUIRED.

 

-8-



--------------------------------------------------------------------------------

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THE INVESTOR RIGHTS AGREEMENT, DATED JUNE 14, 2011, TO WHICH THE SHAREHOLDER AND
COMPANY ARE PARTIES, AS THE SAME MAY BE AMENDED FROM TIME TO TIME. A COPY OF
SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY.”

SECTION 5

COVENANTS

5.1 Satisfaction of Conditions. Subject to the terms and conditions of this
Agreement, each of the Company and Investor shall, and shall cause its
respective subsidiaries to, use all reasonable efforts (i) to take, or cause to
be taken, all actions necessary to cause the conditions to the obligations of
the other party to complete the closing as set forth in Section 6 hereof to be
satisfied and to comply promptly with all legal requirements which may be
imposed on such party or its subsidiaries with respect to the transactions
contemplated by this Agreement and to consummate the transactions contemplated
by this Agreement as promptly as practicable and (ii) to obtain (and to
cooperate with the other party to obtain) any consent, authorization, order or
approval of, or any exemption by, any governmental authority and any other third
party which is required to be obtained or made by the Company, Investor or any
of their respective subsidiaries in connection with the purchase of the Shares
and the other transactions contemplated by this Agreement. The parties shall
consult and cooperate with one another in connection with the foregoing.
Notwithstanding anything to the contrary contained in this Agreement, neither
the Company nor Investor shall be under any obligation to litigate with a
governmental authority or to make proposals, execute or carry out agreements or
submit to orders providing for a Divestiture. “Divestiture” shall mean (A) the
sale, license or other disposition or holding separate (through the
establishment of a trust or otherwise) of any material assets or categories of
assets, (B) the imposition of any material limitation or restriction on the
ability of a party to freely conduct their business or own assets or (C) the
holding separate of shares of capital stock or any limitation or regulation on
the ability of Investor or any of its affiliates to exercise full rights of
ownership of shares of Company capital stock.

5.2 Further Assurances. Each party hereto, at the request of the other party
hereto, shall execute and deliver such other instruments and do and perform such
other acts and things as may be necessary for effecting the consummation of the
purchase and sale of the Shares and the other transactions contemplated hereby
and by the other Transaction Documents.

 

-9-



--------------------------------------------------------------------------------

SECTION 6

CONDITIONS TO CLOSING

6.1 Conditions to the Obligations of Investor. Investor’s obligation to purchase
the Shares at the Closing is subject to the fulfillment on or before the Closing
of each of the following conditions, unless otherwise waived in writing by
Investor:

(a) Legality. No order, injunction or decree issued by any court or agency of
competent jurisdiction or other legal restraint or prohibition preventing the
purchase of the Shares or the consummation of the other transactions
contemplated by this Agreement or the other Transaction Documents shall be in
effect. No statute, rule, regulation or order shall have been enacted, entered,
promulgated or enforced by any Federal, state or foreign governmental authority
of competent jurisdiction which prohibits or makes illegal the purchase of the
Shares or the consummation of the other transactions contemplated by this
Agreement or the other Transaction Documents. No action, suit or proceeding
brought by a governmental authority in connection with this Agreement or the
other Transaction Documents shall be pending.

(b) Representations and Warranties. The representations and warranties made by
the Company in Section 3 shall be true and correct in all material respects as
of the date hereof and as of the Closing Date as though made as of the Closing
Date, except to the extent such representations and warranties are made only as
of an earlier date, in which case as of such earlier date (in each case,
disregarding any standards of materiality contained in such representations and
warranties).

(c) Covenants. The Company shall have performed or complied in all material
respects with all covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
Closing.

(d) Ancillary Agreements. The Company shall have executed and delivered to
Investor the Rights Agreement and the Registration Agreement and such agreements
shall be in full force and effect. Further, the Company shall have executed and
delivered a Master Reseller Agreement between the Company and Investor.

(e) Closing Deliverables. The Company shall have delivered to counsel to
Investor the following:

(i) a certificate executed by the Chief Executive Officer, President or Chief
Financial Officer of the Company on behalf of the Company certifying the
satisfaction of the conditions to closing listed in Sections 6.1(b) and 6.1(c),
substantially in the form of Exhibit A hereto; and

(ii) a certificate of the Company executed by the Company’s Secretary, attaching
and certifying to the truth and correctness of (1) the current certificate of
incorporation of the Company, (2) the current bylaws of the Corporation and
(3) all board actions taken in connection with the transactions contemplated by
this Agreement, substantially in the form of Exhibit B hereto.

 

-10-



--------------------------------------------------------------------------------

(f) Fees and expenses. Simultaneous with the Closing, the Company shall have
reimbursed Investor for its reasonable and documented outside legal and due
diligence fees and expenses incurred in connection with the transactions
contemplated by the Transaction Documents, which amount may be deducted by
Investor at its sole discretion from the purchase price paid to the Company for
the Shares as contemplated hereby; provided that in no event shall the Company
be obligated to reimburse Investor for any such fees or expenses in excess of
$200,000 in the aggregate.

(g) Opinion of Counsel. Investor shall have received from Parsons Behle &
Latimer, outside counsel to the Company, an opinion, in form and substance
reasonably acceptable to Investor.

6.2 Conditions to the Obligations of the Company. The Company’s obligation to
sell and issue the Shares at the Closing is subject to the fulfillment on or
before such Closing of the following conditions, unless otherwise waived in
writing by the Company:

(a) Legality. No order, injunction or decree issued by any court or agency of
competent jurisdiction or other legal restraint or prohibition preventing the
purchase of the Shares or the consummation of the other transactions
contemplated by this Agreement or the other Transaction Documents shall be in
effect. No statute, rule, regulation or order shall have been enacted, entered,
promulgated or enforced by any Federal, state or foreign governmental authority
of competent jurisdiction which prohibits or makes illegal the purchase of the
Shares or the consummation of the other transactions contemplated by this
Agreement or the other Transaction Documents. No action, suit or proceeding
brought by a governmental authority in connection with this Agreement or the
other Transaction Documents shall be pending.

(b) Representations and Warranties. The representations and warranties made by
Investor in Section 4 shall be true and correct in all material respects as of
the date hereof and as of the Closing Date as though made as of the Closing
Date, except to the extent such representations and warranties are made only as
of an earlier date, in which case as of such earlier date (in each case,
disregarding any standards of materiality contained in such representations and
warranties).

(c) Covenants. Investor shall have performed or complied in all material
respects with all covenants, agreements and conditions contained in this
Agreement to be performed or complied with by Investor on or prior to the date
of such Closing.

(d) Ancillary Agreement. Investor shall have executed and delivered to the
Company the Rights Agreement and the Registration Agreement hand such agreements
shall be in full force and effect. Further, Investor shall have executed and
delivered a Master Reseller Agreement between the Company and Investor.

 

-11-



--------------------------------------------------------------------------------

SECTION 7

MISCELLANEOUS

7.1 Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by each of the Company
and Investor.

7.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or otherwise delivered by hand,
messenger or courier service addressed:

(a) if, to Investor, to:

Enterprise Networks Holdings, Inc.

50 Minuteman Road

Andover, MA 01810

Facsimile: (703) 262-3080

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road, Palo Alto, California 94304

Facsimile: (650) 493-6811

Attention: Martin Korman

        Todd Cleary

(b) if, to the Company, to:

inContact, Inc.

7730 South Union Park Avenue, Suite 500

Midvale, Utah 84047

Facsimile: (888) 888-9115

Attention: Gregory S. Ayers

with a copy (which shall not constitute notice) to:

Parsons Behle & Latimer

201 South Main Street

Salt Lake City, UT 84111

Facsimile: (801) 536-6111

Attention: Mark E. Lehman

 

-12-



--------------------------------------------------------------------------------

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid or (iii) if sent via facsimile,
upon confirmation of facsimile transfer.

7.3 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.

7.4 Expenses. Except as expressly provided herein, including but not limited to
Section 6.1(f), the Company and Investor shall each pay their own expenses in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents.

7.5 Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive any investigation made by any party hereto and the
closing of the transactions contemplated hereby.

7.6 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by either party hereto without the prior written consent of the
other party. Any attempt by any such party to assign, transfer, delegate or
sublicense any rights, duties or obligations that arise under this Agreement in
violation of this Section 7.6shall be null and void ab initio. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

7.7 Entire Agreement. This Agreement and the other Transaction Documents,
including the exhibits attached hereto and thereto, constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof. No party shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth herein
or therein.

7.8 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

-13-



--------------------------------------------------------------------------------

7.9 Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

7.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

7.11 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

7.12 Jurisdiction; Venue. Each of the parties hereto hereby submits and consents
irrevocably to the exclusive jurisdiction of the courts of the State of Delaware
and the United States District Court for the District of Delaware for the
interpretation and enforcement of the provisions of this Agreement. Each of the
parties hereto also agrees that the jurisdiction over the person of such parties
and the subject matter of such dispute shall be effected by the mailing of
process or other papers in connection with any such action in the manner
provided for in Section 7.2 or in such other manner as may be lawful, and that
service in such manner shall constitute valid and sufficient service of process.

7.13 Termination. This Agreement may be terminated at any time prior to the
Closing, (a) by mutual consent of Investor and the Company in a written
instrument or (b) by either Investor or the Company if the Closing shall not
have occurred on or before June 20, 2011, provided that (i) neither Investor nor
the Company may terminate this Agreement pursuant to this Section 7.13 if the
failure of the Closing to occur by such date shall be due to the failure of such
party to perform or observe the covenants and agreements of such party set forth
herein.

7.14 Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OTHER OF THE TRANSACTION DOCUMENTS.

(signature page follows)

 

-14-



--------------------------------------------------------------------------------

The parties are signing this Common Stock Purchase Agreement as of the date
stated in the introductory clause.

 

INCONTACT, INC. a Delaware corporation

By:  

 

Name:  

 

Title:  

 

(Signature page to the Common Stock Purchase Agreement)



--------------------------------------------------------------------------------

ENTERPRISE NETWORKS HOLDINGS, INC. a Delaware corporation

By:  

 

Name:  

 

Title:  

 

(Signature page to the Common Stock Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit A

INCONTACT, INC.

COMPLIANCE CERTIFICATE

June 14, 2011

Pursuant to Section 6.1(e) of the Common Stock Purchase Agreement (the
“Agreement”), dated as of June 14, 2011, between inContact, Inc., a Delaware
corporation (the “Company”), and Enterprise Networks Holdings, Inc., a Delaware
corporation, the undersigned hereby certifies on behalf of the Company as
follows:

1. The undersigned is the Chief Executive Officer, President or Chief Financial
Officer of the Company.

2. The representations and warranties of the Company in Section 3 of the
Agreement are true and correct in all material respects as of the date of the
Agreement and as of the date hereof as though made as of the date hereof, except
to the extent such representations and warranties are made only as of an earlier
date, in which case as of such earlier date (in each case, disregarding any
standards of materiality contained in such representations and warranties)

3. The Company shall have performed or complied in all material respects with
all covenants, agreements and conditions contained in this Agreement to be
performed or complied with by the Company on or prior to the Closing.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Agreement.

(signature page follows)



--------------------------------------------------------------------------------

The undersigned signs this certificate as of the date indicated under the title.

 

INCONTACT, INC. a Delaware corporation

By:  

 

Name:  

Gregory S. Ayers

Title:

 

Chief Financial Officer

(Signature page to the Compliance Certificate)



--------------------------------------------------------------------------------

Exhibit B

INCONTACT, INC.

SECRETARY’S CERTIFICATE

June 14, 2011

Pursuant to Section 6.1(e) of the Common Stock Purchase Agreement (the
“Agreement”), dated as of June 14, 2011, between inContact, Inc., a Delaware
corporation (the “Company”), and Enterprise Networks Holdings, Inc., a Delaware
corporation, the undersigned hereby certifies as follows:

1. The undersigned is the Secretary of the Company.

2. Attached as Exhibit A is a true and complete copy of the resolutions duly
adopted by the board of directors of the Company authorizing the transactions
contemplated by the Agreement. The resolutions (i) were adopted in compliance
with the Company’s certificate of incorporation and bylaws, (ii) have not been
amended, modified or rescinded since their adoption and (iii) are in full force
and effect as of the date hereof. The resolutions are the only resolutions
adopted by the board of directors of the Company pertaining to the authorization
of the transactions contemplated by the Agreement.

3. Attached as Exhibit B is a true and complete copy of the certificate of
incorporation of the Company as in effect on the date hereof (the
“Certificate”). No steps have been taken by the board of directors or
stockholder of the Company to authorize or effect any amendment or other
modification to the Certificate.

4. Attached as Exhibit C is a true and complete copy of the bylaws of the
Company as in effect on the date hereof (the “Bylaws”). No steps have been taken
by the board of directors or stockholders of the Company to authorize or effect
any amendment or other modification to the Bylaws, other than as may be
contemplated by the Transaction Documents.

5. Each person who, as an officer of the Company, signed the Agreement or any
other document delivered in connection with the Agreement was duly elected or
appointed, qualified and acting as an officer of the Company at the respective
times of the signing and delivery thereof and was duly authorized to sign each
such document on behalf of the Company. The signature of each such person
appearing on each such document is the genuine signature of each such person or
a true facsimile thereof.

6. No action is being taken by the Company for the merger, consolidation,
liquidation, dissolution or reorganization of the Company or the sale of all or
substantially all of its assets.



--------------------------------------------------------------------------------

All capitalized terms used but not defined herein have the meanings ascribed to
them in the Agreement.

(signature page follows)

[Signature page to Secretary’s Certificate]



--------------------------------------------------------------------------------

The undersigned signs this certificate as of the date indicated under the title.

 

By:  

 

  Kimm Partridge   Secretary

The undersigned certifies, on behalf of the Company, as of the date hereof, that
(i) Kimm Partridge is the duly elected or appointed, qualified and acting
Secretary of the Company, and (ii) the signature appearing above is Kim
Partridge’s genuine signature or a true facsimile thereof.

 

INCONTACT, INC. By:  

 

  Paul Jarman   Chief Executive Officer

[Signature page to Secretary’s Certificate]